DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1, 3 – 5, 7 – 11, 13, 15 – 16, 18 – 21 and 30 – 36 are pending. Claims 2, 6, 12, 14 and 17 have been cancelled. Claims 22 – 29 have been withdrawn from consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 – 5, 7 – 11, 15 – 16, 18 – 21 and 35 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Milligan et al (U.S. Patent Publication No. 2009/0144931 A1) in view of Pina (U.S. Patent No. 5,379,483) and Thomas et al. (U.S. Patent No. 7,412,749 B2).
Regarding independent claim 1, Milligan teaches a hand-held surface cleaning device (hand-held cordless vacuum; Fig. 2)  comprising: a body (10a) that extends from a first end (Annotated Fig. 2) to a second end (Annotated Fig. 2); the body comprising a handle portion (handle, 168; Paragraph [0070]) defined by the body (10a) adjacent the first end (Annotated Fig. 2); a nozzle (Annotated Fig. 2) with a dirty air inlet (inlet port, 54) adjacent the second end (Annotated Fig. 2); a motor (motor assembly, 30 with motor, 70) for generating suction and drawing air into the dirty air inlet (54; Paragraph [0062]); and a dust cup (dirt cup, 20) for receiving and storing dust and debris (Paragraph [0005]), the dust cup (20) being rotatably (about retaining tab, 42) coupled to the body (10a; Paragraph [0007]) of the hand-held surface cleaning device (Fig. 2) and configured to transition between a closed orientation wherein the dust cup (20) is fluidly coupled with the dirty air inlet (54; in a closed orientation, the dust cup is fluidly coupled to the air inlet via inlet of elbow, 22. The outlet of elbow, 22 in turn directs flow to the dirt cup, 20) and the motor (70; Paragraph [0098]), and a release orientation wherein  the dust cup (20) is decoupled  from the dirty air inlet (54) and the motor (70) to allow the debris stored in the dust cup to exit from an opening of the dust cup (20; latch 38 detaches the dirt cup, 20 from the housing 14 which in turn releases the fluid coupling to allow dirt and debris to be removed from dirt cup, 20 including the filter assembly, 34), wherein the dirty air inlet (54) and the dust cup (20) are fluidly coupled to each other based at least in part on an opening of each being aligned (as shown in Fig. 6, an opening of air inlet, 54 and inlet of elbow, 22 are fluidly coupled and aligned).

    PNG
    media_image1.png
    481
    982
    media_image1.png
    Greyscale

 Milligan does not teach the hand-held surface cleaning device further comprises the dust cup separate from the nozzle, where the dust cup remains rotatably coupled to the body through a hinge and configured to rotate about the hinge relative to the nozzle to transition between the closed orientation, wherein the dust cup remains  rotatable coupled to the body through the hinge in the release orientation and  a valve body positioned to prevent dust and debris from exiting the hand held cleaning device through the dirty air inlet in an absence of suction from the motor,.  
Pino, however, teaches the hand-held surface cleaning device (vacuum cleaner, 10) further comprises a valve body (flapper valve, 164 - although it appears to be 162 in Fig. 2; Col. 6, lines 14 – 16) in a seated position that covers over each of the openings (dirty air inlet - inlet of nozzle end, 166 and dust cup inlet – end 154; Fig. 2) to form a seal and prevent dust and debris from exiting the hand held cleaning device through the dirty air inlet in an absence of suction from the motor (motor, 26; Col. 2, lines 14 – 17 and Col. 6, lines 4 – 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Milligan to further include a valve body in a seated position that covers over each of the openings to form a seal and prevent dust and debris from exiting the dust cup in an absence of suction from the motor, as taught by Pino, to provide a device that prevents the debris from falling back out the dirt cup once captured.   
Thomas further teaches the hand-held surface cleaning device (11) comprising a body (housing, 12; Fig. 1), where the dust cup (21) being separate from the nozzle (nozzle opening, 13) and remains rotatably coupled to the body (12) through a hinge (29) and configured to rotate about the hinge (29) relative to the nozzle to transition between a closed orientation (Fig. 2a) therein the dust cup (21) is fluidly coupled with the dirty air inlet (13) of the nozzle (13), and a release orientation (Fig. 2b) wherein the dust cup (21) is decoupled  from the dirty air inlet (13) of the nozzle (13), wherein the dust cup (21) remains rotatably coupled to the body (12) through the hinge (29) in the release orientation (Fig. 2b).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Milligan to further include the dust cup remains rotatably coupled to the body in the release orientation, as taught by Thomas, to provide a device that prevents the dust cup from being misplaced after emptying the device.
Regarding claim 3, Milligan, as modified, teaches the hand-held surface cleaning device wherein the dust cup (20) in the release orientation causes the dust cup (20) to extend parallel with the body (Fig. 2; Paragraphs [0068] and [0069]), and wherein the dust cup (20) in the open orientation causes the dust cup (20) to extend substantially transverse relative to the body (10a; when the retaining tab, 42 is released from aperture, 56b, the dirt cup 20 is able to rotate in a clockwise manner to release the tab from the aperture thus extending the dust cup substantially transverse relative to the body, 10a).  
Regarding claim 4, Milligan, as modified, teaches all of the elements of claim 1 as discussed above.
Milligan further teaches the hand-held surface cleaning device (Fig. 2) further comprising a filter arrangement (filter system, 34) disposed between the motor (70) and the dust cup (20; Fig. 3).
Milligan does not teach the hand-held surface cleaning device wherein the dust cup is rotatably coupled to the body via a hinge provided between the filter arrangement and the second end.
Thomas, however, teaches the hand-held surface cleaning device (11) wherein the dust cup (21) is rotatably coupled to the body (12) via a hinge (29) provided between the filter arrangement (24) and the second end (second end being the front of housing, 12 at nozzle inlet).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Milligan to further include the dust cup is rotatably coupled to the body via a hinge provided by the nozzle, as taught by Thomas, to provide a device that prevents the dust cap from being dropped when the user is trying to change the filter, thus avoiding redepositing debris collected back on the cleaned surface.
Regarding claim 5, Milligan, as modified, teaches the hand-held surface cleaning device (Fig. 2) wherein the body (10a) includes a button (release, 38) to cause the dust cup (20) to transition from the closed orientation to the release orientation (Paragraphs [0068] and [0069]).  
Regarding claim 7, Milligan, as modified, teaches the hand-held surface cleaning device of claim 1 as discussed above.
Milligan does not teach the valve body is displaced towards the dust cup when suction is supplied from the motor, allowing for debris to be drawn into the dirty air inlet and fluidly communicated to the dust cup.  
Pino, however, teaches the valve body (flapper valve, 164 - although it appears to be 162 in Fig. 2; Col. 6, lines 14 – 16) is displaced towards the dust cup (14) when suction is supplied from the motor (26), the displaced valve body (164) allowing for dust and debris to be drawn into the dirty air inlet (166) and fluidly communicated to the dust cup (dirt cup, 14; Col. 6, lines 4 – 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Milligan to further include the valve body is displaced towards the dust cup when suction is supplied from the motor, the displaced valve body allowing for dust and debris to be drawn into the dirty air inlet and fluidly communicated to the dust cup, as taught by Pino, to provide a device that prevents the debris from falling back out the dirt cup once captured.  
Regarding claim 8, Milligan, as modified, teaches the hand-held surface cleaning device wherein the dust cup (20) includes an agitator member (wheel, 300; Fig. 12) positioned on the cup adjacent the filter arrangement to engage at least a portion of the filter arrangement to dislodge dirt and debris when the dust cup (20) transitions to the release or closed orientation (Paragraphs [0080] – [0082]).  
Regarding claim 9, Milligan, as modified, teaches the hand-held surface cleaning device wherein the agitator member (300) comprises a plurality of bristles (tabs, 316; Fig. 16).  
Regarding claim 10, Milligan, as modified, teaches the hand-held surface cleaning device wherein at least a portion of the filter arrangement (pre filter, 412) is removable from the body (Fig. 2) of the hand-held surface cleaning device (10a) when the dust cup (20) is in the release orientation (Paragraphs [0085] and [0087).  
Regarding claim 11, Milligan, as modified teaches a docking system (Fig. 1), the docking system comprising: a dock (recharging base, 75) including a vacuum coupling section (Paragraphs [0104] and [0105]); and a hand-held surface cleaning device (hand-held cordless vacuum, 10a) according to claim 1  and a receptacle (base, 1000; Fig. 22) defined by the dock (75) to receive and couple to the second end (Annotated Fig. 1) of the hand- held surface cleaning device (10a). 
 Regarding claim 15, Milligan, as modified, teaches the docking system wherein the dust cup (20) in the closed orientation causes the dust cup (20)  of the handheld surface cleaning device in the closed orientation causes the dust cup (20) to extend parallel with the body (Fig. 2; Paragraphs [0068] and [0069]), and wherein the dust cup (20) in the open orientation causes the dust cup (20) to extend substantially transverse relative to the body (10a; when the retaining tab, 42 is released from aperture, 56b, the dirt cup 20 is able to rotate in a clockwise manner to release the tab from the aperture thus extending transverse relative to the body, 10a).  
 Regarding claim 16, Milligan, as modified, teaches the docking system wherein the body (10a) of the hand-held surface cleaning device includes a button (release, 38) to cause the dust cup (20) to transition from the closed orientation to the release orientation (Paragraphs [0068] and [0069]).  
Regarding claim 18, Milligan, as modified, teaches the hand-held surface cleaning device of claim 11 as discussed above.
Milligan does not teach the docking system wherein the valve body is displaced towards the dust cup when suction is supplied from the motor, the displaced valve body allowing for dust and debris to be drawn into the dirty air inlet and fluidly communicated to the dust cup.  
Pino, however, teaches the valve body (flapper valve, 164 - although it appears to be 162 in Fig. 2; Col. 6, lines 14 – 16) is displaced towards the dust cup (14) when suction is supplied from the motor (26), the displaced valve body (164) allowing for dust and debris to be drawn into the dirty air inlet (166) and fluidly communicated to the dust cup (dirt cup, 14; Col. 6, lines 4 – 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Milligan to further include the valve body is displaced towards the dust cup when suction is supplied from the motor, the displaced valve body allowing for dust and debris to be drawn into the dirty air inlet and fluidly communicated to the dust cup, as taught by Pino, to provide a device that prevents the debris from falling back out the dirt cup once captured.  
Regarding claim 19, Milligan, as modified, teaches the docking system further comprising a filter arrangement (filter system, 34) disposed between the motor (70) and the dust cup (20; Fig. 3), and wherein the dust cup (20) includes an agitator member (wheel, 300; Fig. 12) positioned on the dust cup adjacent the filter arrangement to contact at least a portion of the filter arrangement to dislodge dirt and debris when the dust cup (20) transitions to the release or closed orientation (Paragraphs [0080] – [0082]).  
Regarding claim 20, Milligan, as modified, teaches the docking system wherein the agitator member (300) comprises a plurality of bristles (tabs, 316; Fig. 16). 
Regarding claim 21, Milligan, as modified, teaches the hand-held surface cleaning device wherein the hand-held surface cleaning device (10a) has a substantially continuous width (the width of the device, 10a as shown in Fig. 3 from the motor, 70 to the dirt cup, 20 discloses a substantially continuous width) from the motor section (70) to the second end of the device (toward dirt cup, 20; Fig. 3).
Regarding claim 35, Milligan, as modified, teaches the hand-held surface cleaning device of claim 1 as discussed above.
Milligan does not explicitly teach wherein the body is a single piece, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the body is a single piece , since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 36, Milligan, as modified, teaches the hand-held surface cleaning device of claim 1 as discussed above.
Milligan does not explicitly teach wherein the dust cup is spring- biased toward the release orientation.
Thomas, however, teaches wherein the dust cup (21) is spring- biased (via, release 28) toward the release orientation (Fig. 2b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Milligan to further include the dust cup is spring- biased toward the release orientation, as taught by Thomas, to provide a device that allows for an easy access to the dirt cup, thus avoiding releasing the dirt inadvertently.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Milligan et al (U.S. Patent Publication No. 2009/0144931 A1) in view of Pina (U.S. Patent No. 5,379,483), Thomas et al. (U.S. Patent No. 7,412,749 B2) and Kuhe (U.S. Patent Publication No. 2015/0223651 A1).
Regarding claim 13, Milligan, as modified, teaches the docking system of claim 11 as discussed above.
Milligan does not teach the robotic vacuum coupling section includes electrical contacts to electrically couple to a robotic vacuum, and wherein the receptacle includes electrical contacts to electrically couple to the hand-held surface cleaning device.
Kuhe, however, teaches the robotic vacuum coupling section (200; Fig. 1) includes electrical contacts (208a and 208b) to electrically couple to a robotic vacuum (10; Paragraphs {0057] and [0063]), and wherein the receptacle (300) includes electrical contacts to electrically couple to the hand-held surface cleaning device (400; Paragraph [0070]; Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Milligan to further include the robotic vacuum coupling section includes electrical contacts to electrically couple to a robotic vacuum, and wherein the receptacle includes electrical contacts to electrically couple to the hand-held surface cleaning device, as taught by Kuhe, to provide a system that provides a user with multiple options for removing debris, thus saving costs on individual purchases.

Claims 30 – 33 are rejected under 35 U.S.C. 103 as being unpatentable over Milligan et al (U.S. Patent Publication No. 2009/0144931 A1) in view of Thomas et al. (U.S. Patent No. 7,412,749 B2).
Regarding independent claim 30, Milligan teaches a hand-held surface cleaning device (hand-held cordless vacuum; Fig. 2)  comprising: a body (10a) that extends from a first end (Annotated Fig. 2) to a second end (Annotated Fig. 2); a handle portion (handle, 168; Paragraph [0070]) defined by the body (10a) adjacent the first end (Annotated Fig. 2); a nozzle (Annotated Fig. 2) with a dirty air inlet (inlet port, 54) adjacent the second end (Annotated Fig. 2); a motor (motor assembly, 30 with motor, 70) for generating suction and drawing air into the dirty air inlet (54; Paragraph [0062]); and a dust cup (dirt cup, 20) for receiving and storing dust and debris (Paragraph [0005]), the dust cup (20) being rotatably (about retaining tab, 42) coupled to the body (10a; Paragraph [0007]) of the hand-held surface cleaning device (Fig. 2) and configured to transition between a closed orientation wherein the dust cup (20) is fluidly coupled with the dirty air inlet (54; in a closed orientation, the dust cup is fluidly coupled to the air inlet via inlet of elbow, 22. The outlet of elbow, 22 in turn directs flow to the dirt cup, 20) and the motor (70; Paragraph [0098]), and a release orientation wherein  the dust cup (20) is decoupled  from the dirty air inlet (54) and the motor (70) to allow the debris stored in the dust cup to exit from an opening of the dust cup (20; latch 38 detaches the dirt cup, 20 from the housing 14 which in turn releases the fluid coupling to allow dirt and debris to be removed from dirt cup, 20 including the filter assembly, 34), a filter arrangement (filter system, 34) disposed between the motor (70) and the dust cup (20; Fig. 3) and wherein the dirty air inlet (54) and the dust cup (20) are fluidly coupled to each other based at least in part on an opening of each being aligned (as shown in Fig. 6, an opening of air inlet, 54 and inlet of elbow, 22 are fluidly coupled and aligned).

    PNG
    media_image1.png
    481
    982
    media_image1.png
    Greyscale

 Milligan does not teach the hand-held surface cleaning device where the dust cup remains rotatably coupled to the body in the release orientation and is removable from the body and wherein the dust cup is rotatably coupled to the body via a hinge provided between the filter arrangement and the second end  
Thomas further teaches the hand-held surface cleaning device (11) comprising a body (12), where the dust cup (21) being separate from the nozzle (13) and remains rotatably coupled to the body (12) through a hinge (29) and configured to rotate about the hinge (29) relative to the nozzle (13) to transition between a closed orientation (Fig. 2a) therein the dust cup (21) is fluidly coupled with the dirty air inlet (13) of the nozzle (13), and a release orientation (Fig. 2b) wherein the dust cup (21) is decoupled (Fig. 2b) from the dirty air inlet (13) of the nozzle (13), wherein the dust cup (21) remains rotatably coupled to the body (12) through the hinge (29) in the release orientation (Fig. 2b) and is removable from the body (12; Fig. 2 shows the release orientation in that the tab, 28; Fig. 2b has been depressed which allows for the dust cup, 21 to be rotated open, via hinge area, 29and further allows for a user to remove the dust cup, 21 from the body, 12 and decouple the dust cup 12 from the dirty air inlet of the nozzle), wherein a hinge (29) provided between the filter arrangement (24) and the second end  (second end being the front of housing, 12 at nozzle inlet).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Milligan to further include the dust cup remains rotatably coupled to the body in the release orientation, as taught by JP551, to provide a device that prevents the dust cup from being misplaced after emptying the device.
Regarding claim 31, Milligan, as modified, teaches the hand-held surface cleaning device wherein the dust cup (20) includes an agitator member (wheel, 300; Fig. 12) positioned on the cup adjacent the filter arrangement to engage at least a portion of the filter arrangement to dislodge dirt and debris when the dust cup (20) transitions to the release or closed orientation (Paragraphs [0080] – [0082]).  
Regarding claim 32, Milligan, as modified, teaches the hand-held surface cleaning device wherein at least a portion of the filter arrangement (pre filter, 412) is removable from the body (Fig. 2) of the hand-held surface cleaning device (10a) when the dust cup (20) is in the release orientation (Paragraphs [0085] and [0087).  
Regarding claim 33, Milligan, as modified teaches a docking system (Fig. 1), the docking system comprising: a dock (recharging base, 75) including a vacuum coupling section (Paragraphs [0104] and [0105]); and a hand-held surface cleaning device (hand-held cordless vacuum, 10a) according to claim 1  and a receptacle (base, 1000; Fig. 22) defined by the dock (75) to receive and couple to the second end (Annotated Fig. 1) of the hand- held surface cleaning device (10a). 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Milligan et al (U.S. Patent Publication No. 2009/0144931 A1) in view of JPS 63129551 as cited by Applicant and herein referred to as JP5511 and Kuhe (U.S. Patent Publication No. 2015/0223651 A1).
Regarding claim 34, Milligan, as modified, teaches the docking system of claim 32 as discussed above.
Milligan does not teach the robotic vacuum coupling section includes electrical contacts to electrically couple to a robotic vacuum, and wherein the receptacle includes electrical contacts to electrically couple to the hand-held surface cleaning device.
Kuhe, however, teaches the robotic vacuum coupling section (200; Fig. 1) includes electrical contacts (208a and 208b) to electrically couple to a robotic vacuum (10; Paragraphs {0057] and [0063]), and wherein the receptacle (300) includes electrical contacts to electrically couple to the hand-held surface cleaning device (400; Paragraph [0070]; Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Milligan to further include the robotic vacuum coupling section includes electrical contacts to electrically couple to a robotic vacuum, and wherein the receptacle includes electrical contacts to electrically couple to the hand-held surface cleaning device, as taught by Kuhe, to provide a system that provides a user with multiple options for removing debris, thus saving costs on individual purchases.
4Response to Arguments
Applicant's arguments filed August 18, 2022 with respects to rejected claims 1, 3 – 5, 7 – 11, 15 – 16, 18 – 21 and 30 – 34 under 35 USC 103 have been fully considered and are persuasive, therefore, the rejection is withdrawn, however, after further consideration and in view of the amendments presented, a new grounds of rejection has been made. Milligan remains applicable to teaching the structural elements of the instant application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723